Citation Nr: 0212258	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  01-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant may be considered the surviving spouse 
of the veteran.  



REPRESENTATION

Appellant represented by:	Ward D. King, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984 and from October 1990 to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that determined that the appellant was not the 
surviving spouse of the deceased veteran for purposes of 
entitlement to VA benefits.  In March 2002, the appellant 
gave sworn testimony before the undersigned Board member at a 
VA facility in San Antonio, Texas.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran and the appellant were married in Texas in 
May 1986.  

3.  The veteran obtained a divorce from the appellant in the 
state of Washington in March 1999, five days before the 
veteran's suicide, based on a petition served on the 
appellant in Texas in October 1998.  

4.  In October 2000, a Washington court vacated the decree 
dissolving the marriage between the veteran and the appellant 
on the basis that it was obtained by fraud, 
misrepresentation, or other misconduct of the veteran.  

5.  The divorce decree entered in March 1999 was final, and 
there is no showing that the veteran obtained the decree by 
fraud, misrepresentation, or other misconduct.  


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 
101(3), (31), 103(c), 1301 (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.53 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The record shows that on November 7, 2000, the appellant 
filed an informal claim for survivor's benefits as the 
surviving spouse of the veteran.  See 38 U.S.C.A. §§ 1310, 
1311, 1541, 1781.  (West 1991 & Supp. 2002).  In January 
2001, her formal claim (VA Form 21-534) for VA survivor 
benefits was received.  There is no issue as to provision of 
a form or instructions for applying for the claimed benefit.  
38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In September 2001, the RO sent the 
appellant and her attorney-representative a statement of the 
case with respect to the issue now before the Board.  This 
document set forth the legal criteria governing the issue, 
listed the evidence considered by the RO, and offered an 
analysis of the facts as applied to the legal criteria set 
forth therein, thereby informing the appellant of the 
information and evidence necessary to substantiate her claim.  

In addition, the appellant was accorded a hearing before a 
Decision Review Officer at the RO and a hearing before the 
Board in March 2002.  She was represented by her attorney-
representative at both hearings.  At both hearings, the facts 
surrounding the issue were fully explored and developed.  The 
attorney-representative submitted an extensive brief on her 
behalf at the hearing in March 2002.  The brief shows that he 
had had full access to all of the evidence of record.  The 
facts of this case are disputed in only one particular, 
whether the appellant was served with a copy of the summons 
when she was served with a copy of the petition for divorce 
in October 1998.  However, even if it is conceded that she 
was not served with a summons, the disposition reached herein 
would not be changed.  

The record indicates that both the dissolution action and the 
action to vacate the decree of dissolution were conducted on 
the basis of the pleadings and attendant documents and that 
testimony was not taken.  It does not appear that there is 
other evidence available relevant to this appeal.  In view of 
this, and in view of the evidentiary development undertaken 
in this case, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA is not an issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has informed the appellant of the type of 
information and evidence necessary to substantiate her claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  As indicated above, however, there does not 
appear to be other evidence relevant to the issue that could 
be obtained.  The appellant has not identified other sources 
of additional relevant evidence that must be obtained in 
order to adjudicate this appeal, and the Board is aware of 
none.  The record demonstrates that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

United States Court of Appeals for Veterans Claims has held 
that the VCAA is not applicable in all cases.  The Court held 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Under the provisions of 38 U.S.C.A. § 
5103A(a)(2), VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Such is the case here.  This 
case turns on an interpretation of Washington law, 
specifically whether the Washington Supreme Court would have 
upheld the October 2000 order vacating the decree of 
dissolution entered in March 1999.  If not, the appellant 
could not be recognized as the surviving spouse of the 
veteran for purposes of entitlement to VA survivor benefits.  
This is akin to the statutory interpretation that the Court 
of Appeals for Veterans Claims in Smith held did not 
implicate the VCAA.  

Thus, the Board sees no areas in which further development is 
necessary.  To the extent that the VCAA applies in this case, 
its requirements have essentially been met.  There would be 
no possible benefit in remanding this case for the RO to 
consider the requirements of the VCAA in the first instance.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the VCAA, poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The record establishes that the appellant and the veteran 
were married in Texas in May 1986.  The record further 
indicates that the couple separated on May 1, 1998, when the 
veteran was reassigned from Fort Sill, Oklahoma, to Fort 
Lewis, Washington.  The appellant returned to Texas and did 
not accompany her spouse to Washington.  

On October 15, 1998, the veteran filed a petition for 
dissolution of the couple's marriage in Pierce County, 
Washington, where Fort Lewis is situated.  At the time, the 
veteran was still on active duty in the Army.  He listed his 
address on the petition as Headquarters and Headquarters 
Company, 502nd Military Intelligence Battalion, Fort Lewis, 
Washington  98433.  The Army Report of Casualty indicates 
that the veteran's home of record when he entered on his 
second tour of active duty in October 1990 was Corpus 
Christi, Texas.  It is undisputed that the appellant was not 
living with the veteran when the petition was filed and had 
never been in the state of Washington.  The parties had no 
dependent children.  

On October 21, 1998, the appellant was served with a copy of 
the petition at the home of her parents in Aransas County, 
Texas.  It is disputed whether she was served at that time 
with a summons.  The appellant did not file a response to the 
petition, and on March 5, 1999, the veteran appeared pro se 
in Pierce County Superior Court and presented a Motion and 
Declaration for Default.  The veteran declared that he 
resided in Pierce County, Washington, and that the appellant 
resided in Rockport, Texas.  (Rockport is in Aransas County, 
Texas.)  The veteran claimed in the motion that the appellant 
was served with a copy of the summons by the Corpus Christi 
(Texas) Police Department and that more than 60 days had 
elapsed since the date of service.  The court granted the 
motion and in its Order of Default, the court found that the 
appellant was personally served with a summons and complaint 
outside the state of Washington.  Also on March 5, 1999, the 
court entered Findings of Fact, Conclusions of Law, and a 
Decree of Dissolution dissolving the marriage between the 
veteran and the appellant.  The court found that the veteran 
was a resident of Washington and that notice to the appellant 
was delivered by Deputy Sheriff M. B. on October 19, 1998.  
(The Deputy Sheriff's log shows that the papers were in fact 
served on the appellant on October 21, 1998.)  The court 
concluded that it had jurisdiction to enter a decree in the 
matter.  On March [redacted], 1999, the veteran committed suicide.  

The term "surviving spouse" is defined in 38 U.S.C.A. § 
101(3), in pertinent part, as a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death and who lived with the veteran continuously from the 
date of  marriage to the date of the veteran's death, except 
where there was a separation which was due to the misconduct 
of, or procured by the veteran without the fault of the 
spouse, and who has not remarried.  See 38 C.F.R. § 3.50(b) 
(same definition).  Under 38 U.S.C.A. § 101(31), the term 
"spouse" means a person of the opposite sex who is a wife 
or husband.  

The appellant testified in March 2002 that she had not 
remarried.  

The Board concludes that the evidence of record shows that 
the continuity of cohabitation was not broken by the 
separation of the appellant and the veteran in May 1998.  See 
38 C.F.R. § 3.53.  However, that is not dispositive of 
whether she may be considered the surviving spouse.

The appellant's entitlement to VA benefits derives from the 
veteran and thus depends on whether she may be considered his 
surviving spouse as defined by law.  Under 38 C.F.R. § 
3.1(j), "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the right to benefits accrued.  See 38 U.S.C.A. 
§ 103(c).  Under the provisions of 38 U.S.C.A. § 1301, the 
term "veteran" includes a person who died in the active 
military, naval, or air service.  The appellant's entitlement 
to VA benefits accrued upon the death of the veteran, 
provided that she was his surviving spouse.  

On September 10, 1999, the appellant through her Washington 
attorney filed a motion to show cause why the decree 
dissolving her marriage to the veteran should not be vacated.  
She alleged that she had never been served with a summons as 
required by Washington law and that that failure deprived the 
court of jurisdiction over the appellant pursuant to the 
leading case of Lee v. Western Processing Company, 35 Wash. 
App. 466, 667 P.2d 638 (1983).  The appellant also alleged 
that there was "mistake, inadvertence, surprise, excusable 
neglect or irregularity in the obtaining of the decree" 
under Superior Court Rule 60(b)(1).  She claimed that the 
veteran's petition incorrectly alleged at Paragraph 1.6 that 
the Superior Court of Pierce County had personal jurisdiction 
over the appellant when this was clearly not the case.  The 
appellant pointed out that she had never resided in 
Washington or had any contacts with the state and did not 
come under any of the provisions of Washington statutes 
(Revised Code of Washington (RCW) 4.28.185) that would have 
subjected her to the personal jurisdiction of Washington 
courts.  

The appellant's motion acknowledged that the appellate courts 
of the state of Washington had uniformly held that there was 
no authority for the Superior Court to entertain an attack on 
the validity of a divorce decree after the death of the 
petitioner under the leading case of Dwyer v. Nolan, 40 Wash. 
459, 82 P. 746 (1905), in which it was held that a divorce 
action is inherently a personal action and that "upon the 
death of either party, whether before or after the decree, 
the subject of the controversy is eliminated."  Id. at 460-
61.  Ghebreghiorghis v. The Department of Labor and 
Industries, 92 Wash. App. 567, 962 P.2d 829 (1998), was in 
accord, but three months later, the appellant noted, the 
Washington Supreme Court overruled Dwyer in In the Matter of 
the Marriage of Himes, 136 Wash. 2d 707, 965 P.2d 1087 
(1998).  The Supreme Court held that a party in a divorce 
case could bring an action under Superior Court Rule 60(b) to 
vacate a decree of dissolution even after the death of the 
petitioner.  The court found that the Dwyer court's statement 
that a divorce is "a purely personal action," 40 Wash. at 
460, and that the issues concerning the distribution of 
property were "incidental," id., were no longer true.  
Himes, 136 Wash. 2d at 735-37.  The court acknowledged that 
the validity of a decree of dissolution in today's society 
could involve very substantial property rights.  Id.  

In January 2000, the veteran's father, who was appointed 
personal representative of his estate, filed a pleading 
requesting that the motion for an order to show cause be 
denied and that the final decree dated March 5, 1999, be 
affirmed.  

In an Order dated October 3, 2000, however, the Pierce County 
Superior Court vacated the Order of Default, the Findings of 
Fact and Conclusions of Law, and Decree of Dissolution 
entered on March 5, 1999, and declared them void under 
Superior Court Civil Rule 60(b)(4).  Civil Rule 60(b)(4) 
permits relief from a judgment or order based on "[f]raud 
(whether heretofore denominated intrinsic or extrinsic), 
misrepresentation, or other misconduct of an adverse party."  

In her formal claim for VA benefits, the appellant stated 
that after the divorce decree had been vacated, the appellant 
and the veteran's parents agreed to split the proceeds of a 
life insurance policy, with 25 percent going to the appellant 
and 75 percent to the veteran's parents.  She indicated that 
her share of the settlement amounted to about $17,000.  In a 
declaration in support of the motion for an order to show 
cause filed in the Superior Court in December 1999, the 
appellant said that following the veteran's unaccompanied 
tour of duty in Korea, she joined him at Fort Sill, Oklahoma, 
in May 1995.  She said that in May 1998, about two months 
after he had received his orders assigning him to Fort Lewis, 
they separated.  She claimed that from the date the action 
was filed in October 1998, she made no agreement with the 
veteran regarding the dissolution action and did not sign any 
document agreeing to the dissolution of the marriage.  In her 
declaration, the appellant said that she believed that the 
only reason the veteran's parents were opposing the action to 
vacate the divorce decree was their interest in obtaining 
$77,000 in life insurance proceeds from a Mutual Benefit 
policy.  

In an opinion dated in June 2001, the VA Regional Counsel 
indicated that the order vacating the divorce decree was not 
opposed by the personal representative.  (The order indicates 
that the attorney for the personal representative approved 
the order "as to form only.")  The Regional Counsel said 
that it could be inferred that the appellant accepted a 
lesser portion of the insurance proceeds because she stood to 
gain a significant amount of VA benefits if the divorce was 
set aside.  

The Regional Counsel noted that the Himes case was predicated 
on a finding of fraud.  Himes had filed a petition for 
dissolution in which he falsely stated that he could not 
locate his spouse and that he did not know her whereabouts.  
A default decree was granted based on publication.  The 
petitioner remarried in 1993 and died in 1994.  The court 
found that the evidence establishing fraud was sufficiently 
compelling to warrant overruling the longstanding precedent 
against vacating a divorce after the death of one of the 
parties.  In deciding Himes, the Regional Counsel said, the 
Washington Supreme Court said that the Superior Court had 
properly considered the evidence of fraud not in conflict 
with the "dead man's statute," RCW 5.60.030.  

In this case, no fraud is alleged and no third party (second 
wife) was involved as in Himes.  The appellant's primary 
contention was that she was not served with a summons and 
that the court therefore had no jurisdiction to act on the 
dissolution.  It is undisputed that the appellant was served 
with the petition for dissolution.  Both sides presented 
credible evidence to support their respective arguments about 
whether the appellant was also served with a summons at that 
time.  The Regional Counsel said that apparently no testimony 
was taken in open court and that most of the evidence in the 
court file consisted of declarations from "interested 
parties" on either side.  (However, the Regional Counsel 
noted, it appeared that the testimony of the veteran's 
brother would be admissible under Himes, 136 Wash. 2d at 
729).  In the end, the Regional Counsel said, the vacation 
order was entered without objection from the veteran's family 
and both sides benefited from the resolution.  VA was not a 
party to or represented in the action.   

In September 1989, the VA General Counsel stated in a 
conclusive opinion that "[a]lthough VA generally follows 
State court decrees in domestic relations matters, we have 
consistently held that in matters relating to gratuitous 
benefits where domestic relations are involved, the 
Department is not bound by the findings of a court in 
proceedings to which the United States Government was not a 
party."  VAOPGCCONCL 11-89.  

The Regional Counsel pointed out, and the Board agrees, that 
it is not at all certain that the Washington Supreme Court, 
had the court been presented with an opportunity to review 
this case, would have affirmed the vacation order.  The 
evidence from the appellant and from the veteran's mother 
would have been inadmissible under the "dead man's statute" 
(RCW 5.60.030) because they were interested parties 
attempting to explain what the veteran did or did not do.  
(Himes, 136 Wash. 2d at 727-28).  This leaves only the 
declarations from the Sheriff and the Deputy Sheriff, 
together with the return of service.  Despite the fact that 
the vacation order was based on fraud, there is no evidence 
that the veteran was attempting to trick the appellant or 
that he obtained the default divorce decree by fraud.  

In his brief received at the hearing in March 2002, the 
attorney-representative contended that the veteran had made a 
misrepresentation to the Superior Court when in his petition 
he asserted that the court had jurisdiction over the 
respondent (here, the appellant).  The attorney-
representative also maintains that veteran committed fraud or 
misrepresentation when he represented to the Superior Court 
that the appellant had been served with a summons "when he 
well knew she could not have been, since it never existed."  
In a letter of March 2002, the attorney-representative 
reiterated this claim, asserting that the veteran committed 
fraud by representing to the court that a summons had been 
served on the appellant when no summons was ever prepared.  

There is, however, no persuasive evidence of fraud or 
misrepresentation here.  The motion to vacate the divorce 
decree alleged that the "only reasonable conclusion" from 
the evidence was that the veteran, who was not a lawyer, made 
several mistakes in the documentation and omitted to serve 
the appellant with a summons.  As the Regional Counsel 
pointed out, however, there are other reasonable conclusions 
from the evidence.  It could be that the veteran did prepare 
and serve a summons on the appellant but that the deputy 
sheriff either lost that part of the paperwork or served the 
summons but simply failed to make a copy of the summons to 
include with the return of service because that was not 
required in Texas.  Thus, the mere absence in Washington 
court files of a copy of the summons with the return of 
service has other possible explanations that fall far short 
of fraud, misrepresentation, or misconduct on the veteran's 
part.  The documents filed by the veteran seeking the divorce 
suggest that he believed that a summons had been served on 
the appellant.  There is no persuasive showing that he 
intentionally misled the court, especially since the return 
of service executed by Deputy Sheriff M. B. and filed with 
the court in December 1998, states that she served the 
appellant with a copy of the summons and petition in the 
case.  It is unclear why the veteran would have gone to the 
trouble of having the petition served by a deputy sheriff but 
omit to prepare and serve a summons on the appellant.  There 
was simply no incentive for, or gain to be had by 
intentionally serving the appellant with only one of the 
documents initiating the divorce action.  Unlike Himes, where 
there appears to have been an intention to mislead both the 
court and the first spouse, here there is no showing 
whatsoever that the veteran intentionally misled the 
appellant or the court.  Within a few days of the filing of 
the petition for divorce, she was served with a copy of the 
petition.  Lee v. Western Processing Company, relied on by 
the appellant, held that proper service of the summons and 
complaint was necessary to invoke the court's jurisdiction.  
35 Wash. App. at 469.  Unlike Lee, this case involves a 
situation in which the summons may have been served on the 
appellant, and the petition definitely was, and the veteran 
is no longer alive to contest the matter.  

The Regional Counsel further pointed out that there is a long 
history of refusing to set aside a dissolution decree after 
the death of one of the parties and that the Himes case dealt 
with a case of fraud so egregious that precedent was 
overruled.  The Regional Counsel said that the state of the 
law in Washington appeared to be that a divorce decree will 
not be set aside after the death of one of the parties unless 
the situation presented fits clearly into the Restatement 
(Second) of Judgments § 68 (1982), which was adopted by the 
court in Himes.  Section 68 of the Restatement allows a 
judgment by default to be avoided if it - 

(1) Resulted from the defaulting 
party's being induced by fraud or duress 
to submit to the jurisdiction of the 
court or to refrain from contesting the 
action;

(2) Was based on a claim that the 
party obtaining the judgment knew to be 
fraudulent;

(3) Resulted from the defaulting 
party's failure to contest the action by 
reason of justifiable mistake or from a 
substantial mistake by the court;

(4) Was against a minor or 
incompetent; or

(5) Ought to be set aside on account 
of changed circumstances.  

In the motion to vacate, the appellant did not allege any 
fraud, nor did she allege that her failure to respond to the 
petition was due to a mistake or that the divorce ought to be 
set aside due to changed circumstances.  The only basis of 
her motion was lack of jurisdiction over her because the 
appellant's mistake in not serving her with a summons 
allegedly made the default decree void.  

In Ghebreghiorghis, the court stated that "where, as here, 
the petitioner resides in the state and the judgment 
dissolves only the legal status of the marriage, the superior 
court has in rem jurisdiction to enter a dissolution 
decree."  92 Wash. at 573.  The court continued:  

In rem proceedings may involve legal 
status such as the status of a marriage.  
In marriage dissolution cases, 
jurisdiction is based on either spouse's 
good faith domicile.  If the court has 
personal jurisdiction over the defendant, 
there is jurisdiction to award support 
money.  To the extent of property, the 
court also has jurisdiction to award 
support money when it has rem-type 
jurisdiction over the defendant's 
property.  

92 Wash. at 573-74 (citations omitted).  Therefore, although 
one spouse in Ghebreghiorghis apparently did not consent to 
the dissolution decree, the superior court had subject matter 
jurisdiction to dissolve the marriage, the court held.  Id. 
at 574.  

It appears that the court had subject matter jurisdiction of 
the divorce in this case based on RCW 26.09.030, which states 
in part that subject matter jurisdiction exists for 
dissolution of a marriage when (1) one of the parties is a 
resident of the state of Washington or a member of the armed 
forces stationed in Washington; (2) more than 90 days has 
elapsed since the proceedings to dissolve the marriage 
commenced; and (3) the marriage is irretrievably broken.  The 
Regional Counsel concluded that the court may not have had 
jurisdiction for the property settlement but that it did have 
subject matter jurisdiction for purposes of the dissolution 
itself because the veteran was considered a resident of the 
state when he sought the divorce.  

At the March 2002 hearing, the attorney-representative 
suggested that the veteran was not domiciled in the state of 
Washington, citing the provisions of 38 C.F.R. § 3.206(c) 
(2001).  These provisions, however, appear to deal with the 
recognition of divorces granted by the courts of foreign 
countries.  The provisions of 38 C.F.R. § 3.206(b) state that 
where the issue is the validity of a marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) is 
determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j).  As indicated above, the 
Washington statutes specifically recognize jurisdiction in a 
case such as this - essentially providing that a member of 
the Armed Forces stationed in Washington is essentially a 
domiciliary of that state for purposes of subject matter 
jurisdiction over a dissolution action such as the one at 
issue in this case.  See RCW 26.09.030.  

Dissolution actions are governed by equitable principles, and 
the court has broad discretion to make a just and equitable 
decision.  In the Matter of the Marriage of Miracle, 101 
Wash. 2d 137, 675 P.2d 1229 (1984) (en banc).  It appears 
that a decree entered by default, as in this case, may be 
vacated for lack of personal jurisdiction within a reasonable 
time of not more than one year.  However, the record 
indicates that the appellant did not contest the claimed 
failure to serve her with a summons until after the decree of 
dissolution was entered and after the veteran's unexpected 
death.  It is undisputed that the appellant was served with 
the petition in October 1998 and that she admitted receiving 
the petition.  

The facts in Himes were quite different from those in this 
case.  Himes had been married to his spouse for 22 years and 
had then been separated from her for five more years.  He 
continued to support her throughout their separation.  He 
filed for divorce in 1987 providing service by publication.  
Himes claimed that he did not know the whereabouts of his 
spouse, thereby justifying service by publication, when the 
evidence showed that his wife continued to reside in 
Pennsylvania in the same home where she had lived for the 
previous 22 years.  Where Himes committed fraud in denying 
knowledge of his spouse's whereabouts, the veteran had the 
appellant served with the divorce papers.  The appellant 
admitted receiving the petition but only denied receiving the 
summons after the veteran's unexpected demise.  While Himes's 
spouse had no opportunity to be heard, the appellant did.  
The appellant was heard when she negotiated with the veteran 
regarding the distribution of the couple's property.  She had 
ample opportunity to raise her defense of lack of personal 
jurisdiction because of a failure to serve a summons but 
chose not to appear before the court on March 5, 1999, 
because, it seems, the parties had already agreed to the 
property settlement, which included a division of their 
outstanding debts.  As she did not expect the veteran's 
death, she did not object to the dissolution.  

The attorney-representative claims in the brief submitted at 
the March 2002 hearing that the Regional Counsel's discussion 
of the Restatement (Second) of Judgments was irrelevant to 
this case because here, unlike in Himes, there was no second 
spouse whose interests must be considered under Section 74 of 
the Restatement with respect to whether an interest of 
reliance on the divorce decree such as the surviving spouse's 
putative interest should be protected.  However, in order for 
the Himes court to reach this consideration, it first had to 
determine that there had been fraud upon the court.  Indeed, 
in citing Section 68 of the Restatement, the Himes court 
quoted only subparagraph (2) of that section.  The court 
stated:  

The RESTATEMENT (SECOND) of 
JUDGMENTS § 68 (1982), entitled "Fraud, 
Mistake, and Other Grounds for Relief 
from Default Judgment," states:  

Subject to the limitations 
stated in § 74, a judgment by 
default may be avoided if the 
judgment:  

. . . .

(2) Was based on a claim that 
the party obtaining the judgment 
knew to be fraudulent[.]  

136 Wash. 2d at 734.  

The court noted that subsection (3) of Section 74 presented 
the determinative rule for that case, holding that when a 
trial court finds cause to vacate a decree of divorce, the 
court must first determine whether an interest of reliance 
upon that decree, such as a surviving putative spouse's 
interest, should be protected.  Himes, 136 Wash. 2d at 734.  
The attorney-representative asserts that Himes is strong 
support for the appellant in this case, but that is true only 
if fraud is shown.  

While the Himes court vacated the dissolution for equitable 
principles, there were no equitable reasons to vacate the 
decree in this case.  The appellant was aware of the 
proceedings, did not object to the proceedings, communicated 
with the appellant regarding the distribution of property, 
and had ample opportunity to be heard by the court.  The 
appellant was aware of the distribution of property reflected 
in the petition.  The veteran's brother said that in a 
conversation in late October 1998, she had indicated to him 
that she was upset with the veteran because he had not 
included all of their personal property in the proposed 
settlement, including some wood pictures that her sister had 
sent from Italy.  The veteran's brother told her that the 
veteran had already shipped some of her belongings to her and 
that he was sending her housing allowance checks from the 
Army.  He said that on the evening of the veteran's death, 
the appellant told him that their divorce had already been 
finalized and that the veteran had delayed finalizing the 
divorce until after the appellant had obtained health 
insurance.  The veteran's brother said that the appellant had 
stated that she was able to get health insurance and that she 
had also begun to move on with her life by dating again.  The 
veteran's brother claimed that she had refused to accept an 
Army check made out to the "wife of [redacted]" 
because she was not his wife.  It was also claimed that she 
had plans to get her own home.  

The attorney-representative argues that the analysis in Himes 
makes it "abundantly clear" that the Washington Supreme 
Court looked to whether there was a proper basis for the 
trial court's setting aside the husband's divorce decree, not 
merely whether fraud was present.  See Himes, 136 Wash.  2d 
at 713-14 n.17.  The footnote cited referred to the attorney-
representative set forth the provisions of Civil Rule 
60(b)(4) and (11).  Under Civil Rule 60(b)(11), a party may 
obtain relief from a judgment for "[a]ny other reason 
justifying relief from the operation of the judgment."  

The short answer to this is that the Superior Court did not 
base its vacation order on any basis other than fraud, 
misrepresentation or other misconduct of an adverse party as 
set forth in Civil Rule 60(b)(4).  No other Civil Rule was 
mentioned, nor does a reading of Himes suggest that it would 
be expanded beyond its specific facts or the legal principles 
from the RESTATEMENT adopted therein.  The Washington Supreme 
Court would be unlikely to stretch the rule in Himes to 
encompass an unforeseen event - the veteran's death soon 
after the divorce - and a disputed technical deficiency - the 
alleged failure to serve a summons - to vacate a final decree 
of divorce where there is no showing that the appellant was 
in the dark about the proceeding and had ample opportunity to 
contest it.  

The attorney-representative in his brief claimed that the 
Board was compelled to give full faith and credit to the 
order vacating the divorce decree and cited a number of Board 
decisions to that effect.  Although prior decisions in other 
appeals may be considered to the extent that they reasonably 
relate to the current appeal, each case presented to the 
Board is "decided on the basis of the individual facts of 
[that] case in light of applicable procedure and substantive 
law."  38 C.F.R. § 20.1303 (2001).  

That is, each case is decided on its specific facts and for 
that reason is not precedential.  For example, a review of 
the Board decision quoted in the appellant's brief makes 
clear that the Board's recognition of the Arizona court order 
vacating the divorce decree was incidental to the crucial 
finding in the case, which was that the separation between 
the veteran and the appellant was not procured by, or due to 
the misconduct of the veteran and that the cohabitation 
requirement for recognition as a surviving spouse was 
therefore not met.  

In Board decision number 9828684, which is cited in a 
footnote in the appellant's brief, the Board found that the 
veteran and appellant were married in 1956 and divorced in 
1979.  The veteran married another in November 1980 and died 
in October 1981.  The Board noted that the appellant had 
"protested" the divorce but undertook no further action 
with respect to it.  The divorce decree had not been vacated.  
The Board concluded that the divorce decree was valid on its 
face and that the appellant had not raised any specific issue 
that would allow VA to question the validity of the decree 
under 38 C.F.R. § 3.206.  

Board case number 9822048 involved a claim by the appellant 
that a 1983 Louisiana divorce decree was invalid because she 
had not been properly served with notice of the proceeding.  
This case appears to have involved a divorce obtained by the 
veteran's brother acting under a power of attorney.  Because 
the appellant could not be located prior to the proceeding, 
she was represented by an attorney appearing as "Curator ad 
Hoc."  The Board did not, however, enter a decision at that 
time but remanded the case for the regional office to attempt 
to obtain the court documents involved in the 1983 divorce 
and to seek the opinion of the Regional Counsel concerning 
the validity of the divorce.  

In Board decision number 9915116, the appellant and the 
veteran were married in October 1969 and divorced in June 
1973.  The veteran died in October 1975.  The Board found 
that the veteran was lawfully divorced from the appellant at 
the time of his death, despite the appellant's allegation, 
which the Board found credible, that she was unaware of the 
divorce proceedings.  The Board indicated that the court 
documents showed that the appellant was served notice of a 
divorce hearing scheduled for June 1973 by certified copy of 
a court order sent to her at her last known address in 
Pennsylvania and by posting of the notice.  A certified copy 
was also sent to a person named in the complaint who 
apparently knew of the appellant's whereabouts.  The Board 
denied the appellant's appeal, finding that the divorce was 
valid and controlling despite the appellant's lack of 
knowledge of the proceeding.  

In Board decision number 0111096, the veteran and the 
appellant were married in March 1969 and divorced in December 
1982.  The veteran died in November 1989.  The Board 
indicated that court documents showed that the "the veteran 
was duly and properly served," that the North Carolina court 
had jurisdiction over the parties and over the subject 
matter, and that the appellant was entitled to an absolute 
divorce based on a year's continuous separation.  It is 
apparent here that the appellant initiated the divorce 
proceedings and was now collaterally attacking the action 
many years after its conclusion in a decree of divorce.  In 
contesting the validity of the divorce, the appellant claimed 
that she was forced to seek a divorce because of the 
veteran's misconduct and that, as the veteran did not sign 
the divorce papers, the two were never legally divorced.  The 
Board pointed out that the cause of the divorce was not for 
consideration under applicable law and that the appellant had 
made no allegations that placed the validity of the divorce 
in issue under 38 C.F.R. § 3.206.  The Board found that as 
the divorce was valid, the appellant could not be recognized 
as the veteran's surviving spouse.  

None of these cases truly fits the facts in this appeal and, 
as noted, would not be controlling in any case.  

As the case law in Washington shows, the Himes precedent 
constituted a relatively narrow exception based on fraud to 
the general rule that an application to vacate a divorce 
decree does not lie after the death of a party, where 
property rights are not involved, since death itself severs a 
marital relation and the only object to be accomplished by 
the vacation of the decree would be sentimental or illusory.  
VAOPGCCONCL 11-89 (citing 24 Am. Jur.2d Divorce and 
Separation § 493 (1983)).  

The General Counsel in 1989 noted, in a similar situation 
involving Florida law, that Florida courts had recognized an 
exception to the general rule barring a post-mortem action to 
set aside a divorce decree when the decree was obtained by 
fraud.  However, it was also noted that Florida appeared to 
require clear and convincing evidence of fraud in order to 
set aside a final judgment of dissolution and that the 
plaintiff bore the burden of establishing the fraud by clear 
and convincing evidence, especially when the party charged 
with fraud was dead.  The General Counsel pointed out that 
the Full Faith and Credit Act, 28 U.S.C. § 1738, required 
that federal and state courts give state judicial proceedings 
only "the same full faith and credit as they have by law or 
usage in the courts of such State . . . from which they are 
taken."  The General Counsel concluded that the order 
setting aside the decree of divorce following the veteran's 
death would not have been sustained if appealed to the 
Supreme Court of Florida.  The General Counsel held that 
under Florida law, a court has no jurisdiction to vacate a 
final decree of divorce subsequent to a veteran's death 
where:  (1) the only basis for the court's action is a 
stipulation between the former spouse and the representative 
of the veteran's estate; and, (2) there is no allegation or 
evidence of fraud on the part of the veteran in connection 
with the decree of divorce.  Accordingly, the General Counsel 
held, the vacation "should not be recognized for purposes of 
conferring entitlement to VA survivor benefits."  

The Board concludes that the Pierce County Superior Court had 
jurisdiction over the divorce action and that the divorce was 
not obtained by fraud, misrepresentation, or misconduct on 
the veteran's part.  The Board further concludes that the 
basis for vacating a final divorce decree after the death of 
one of the parties set forth in Himes is not present in this 
case.  It follows that the appellant is not the veteran's 
surviving spouse for purposes of entitlement to VA benefits.  



ORDER

As the appellant is not the surviving spouse of the veteran 
for VA purposes, the appeal is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

